     Case: 2:19-cv-01049-SDM-KAJ Doc #: 10 Filed: 10/31/19 Page: 1 of 4 PAGEID #: 82



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JAMES J ENGLAND,

                       Plaintiff,

                                                       Civil Action 2:19-cv-1049
         v.                                            Judge Sarah D. Morrison
                                                       Magistrate Judge Jolson

CITY OF COLUMBUS, et al.,

                       Defendant.

                                       RULE 26(f) REPORT

         Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on October 30, 2019,
through October 31, 2019, and was attended by:

C. Christopher Alley                         , counsel for plaintiff(s) James J. England          ,

Andrew D.M. Miller                           , counsel for defendant(s) City of Columbus, Keith
Abel, Amando Dungey, Douglas Fulwider, and Kenneth Griffis                                        .

Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
confer on the matters outlined below.

1.       CONSENT TO MAGISTRATE JUDGE

Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

 Yes          No

2.       INITIAL DISCLOSURES

Have the parties agreed to make initial disclosures?

 Yes          No    The proceeding is exempt under Rule 26(a)(1)(B)

If yes, such initial disclosures shall be made by December 6, 2019.

3.       VENUE AND JURISDICTION

Are there any contested issues related to venue or jurisdiction?

 Yes          No

                                                 -1-
     Case: 2:19-cv-01049-SDM-KAJ Doc #: 10 Filed: 10/31/19 Page: 2 of 4 PAGEID #: 83



If yes, describe the issue: N/A.

If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by N/A.

4.       PARTIES AND PLEADINGS

     a. The parties agree that any motion or stipulation to amend the pleadings or to join additional
        parties shall be filed by December 6, 2019.

     b. If the case is a class action, the parties agree that the motion for class certification shall be
        filed by N/A.

5.       MOTIONS

     a. Are there any pending motion(s)?

          Yes       No

         If yes, indicate which party filed the motion(s), and identify the motion(s) by name and docket
         number:

     b. Are the parties requesting expedited briefing on the pending motion(s)?

          Yes       No

         If yes, identify the proposed expedited schedule: N/A.

         Opposition to be filed by N/A; Reply brief to be filed by N/A.

6.       ISSUES

Jointly provide a brief description of the case, including causes of action set forth in the complaint,
and indicate whether there is a jury demand:

This is a civil rights complaint under 42 U.S.C. § 1983 by Plaintiff against Defendants as a result of
their use of excessive force and other wrongful acts, occurring in and around the City of Columbus,
Ohio, on February 6, 2015.

This is a re-filed civil action, the first civil action being filed on February 3, 2017, and voluntarily
dismissed March 21, 2018. See James J. England, S.D. Ohio Case No. 2:17-cv-104 (R.1 #1–17; R.13
#13 #53–54).

Plaintiff’s complaint contains a jury demand, Defendants’ answer does not.




                                                   -2-
     Case: 2:19-cv-01049-SDM-KAJ Doc #: 10 Filed: 10/31/19 Page: 3 of 4 PAGEID #: 84



7.       DISCOVERY PROCEDURES

      a. The parties agree that all discovery shall be completed by July 31, 2020. The parties agree to
         schedule their discovery in such a way as to require all responses to discovery to be served
         prior to the cut-off date, and to file any motions relating to discovery within the discovery
         period unless it is impossible or impractical to do so. If the parties are unable to reach an
         agreement on any matter related to discovery, they are directed to arrange a conference with
         the Court. To initiate a telephone conference, counsel are directed to join together on one line
         and then call the Magistrate Judge’s chambers or provide the Court with a call -in number.

      b. Do the parties anticipate the production of any electronically stored information (ESI)?

          Yes        No

         If yes, describe the protocol for such production: N/A

      c. Do the parties intend to seek a protective order or clawback agreement?

          Yes        No

         If yes, such order or agreement shall be produced to the Court by N/A.

8.       DISPOSITIVE MOTIONS

      a. Any dispositive motions shall be filed by September 11, 2020.

      b. Are the parties requesting expedited briefing on dispositive motions?

          Yes        No

         If yes, identify the proposed expedited schedule: N/A.

         Opposition to be filed by N/A; Reply brief to be filed by N/A.

9.       EXPERT TESTIMONY

      a. Primary expert reports must be produced by May 8, 2020.

      b. Rebuttal expert reports must be produced by June 19, 2020.

10.      SETTLEMENT

Plaintiff(s) will a make a settlement demand by December 6, 2019. Defendant(s) will respond by
January 3, 2019. The parties agree to make a good faith effort to settle this case. The parties
understand that this case will be referred to an attorney mediator, or to the Magistrate Judge, for a
settlement conference. The Court refers cases to settlement throughout the year. The parties request
the following month and year:

                                               JUNE 2020


                                                   -3-
  Case: 2:19-cv-01049-SDM-KAJ Doc #: 10 Filed: 10/31/19 Page: 4 of 4 PAGEID #: 85



 In order for the conference to be meaningful, the parties agree to complete all discovery that may
 affect their ability to evaluate this case prior to the settlement conference. The parties understand
 that they will be expected to comply fully with the settlement conference orders which require,
 inter alia, that settlement demands and offers be exchanged prior to the conference and that
 principals of the parties attend the conference.

11.    RULE 16 PRETRIAL CONFERENCE

Do the parties request a scheduling conference?

 Yes, the parties would like a conference with the Court prior to it issuing a scheduling order.
The parties request that the conference take place  in chambers /  by telephone.

 No, a conference is not necessary; the Court may issue a scheduling order after considering this
report.

12.    OTHER MATTERS

       None.

 Signatures:
 Attorney Plaintiff(s):                                   Attorney for Defendant(s):

 /s/ C.C.A.*                                              /s/ Andrew D.M. Miller
 C. Christopher Alley                                     Andrew D.M. Miller
 Bar # 0086182                                            Bar # 0074515


 Date: October 31, 2019

 * By ADMM per email authority granted 10/31/19




                                                  -4-
